Case 1:19-cv-00888-TSE-MSN Document 31 Filed 06/01/20 Page 1 of 1 PageID# 163



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

                                                  )
Elias Ayala                                       )

       Plaintiff,                                 )
                                                  )
v.                                                )   Civil Action No. 1:19-cv-00888-TSE-MSN
                                                  )
                                                  )
Quinns 1776, LLC et al                            )
                                                  )
       Defendant,                                 )




                                           JUDGMENT

       Pursuant to the order of this Court entered on April 22, 2020 and in accordance with

Federal Rules of Civil Procedure 58, JUDGMENT is hereby entered in favor of the Plaintiff,

Elias Ayala and against the Defendants, Quinn’s 1776, LLC, Reese Gardner, and Jody Hessler

in the amount of $27,733.32, which consists of: (i) $5,724 in overtime compensation; and (ii)

$22,009.32 in attorney’s fees and costs.




                                            FERNANDO GALINDO, CLERK OF COURT


                                            By:                      /s/
                                                      Sade Parker
                                                      Deputy Clerk

Dated: 6/1/2020
Alexandria, Virginia
